Title: Abigail Adams Smith to John Adams, 29 April 1794
From: Smith, Abigail Adams
To: Adams, John


          
            My Dear Father:
            New-York, April 29th, 1794.
          
          Your letter of the 21st of March, has lain by me some time.    *  *  *  * 
          The prospect of a war alarms me much; many persons express their apprehensions respecting the safety of this town in particular— supposing that in case of a war, it would be of great consequence

for the British to have possession of it, and presuming they will attempt to invade it; but I hope they will find other objects to engage their attention, and that we shall be permitted to enjoy peace, however little we may merit its continuance.
          Our fortifications do not proceed with much rapidity. I cannot but lament that the Baron Steuben has been wholly unnoticed; he would have considered it as complimentary, if he had been appointed to superintend the buildings, and I believe would be allowed by the best judges, to be as capable of the business as those who are honoured with the attentions of the President.
          I hope Congress will not continue in session until the approach of the hot weather, or, if they are obliged to, that they will adjourn out of that uncomfortable city. I shall be distressed from an apprehension of the return of the fever.
          Do you, my dear sir, flatter yourself with the idea, that the mission of Mr. Jay will secure to us the blessings of peace? He is to carry the olive branch in one hand, and the sword of defence in the other. I wish the former may soothe, and the latter strike them with terror; but I fear that we are too incapable of exciting their apprehensions on the subject of self-interest; and until they find us necessary to their prosperity, they will not pay us much respect. I not only wish the cause prosperity, but I wish Mr. Jay, individually, success. I confess I do not feel very sanguine upon the subject.
          From the debates in the British Parliament, we find that the opposition make honourable mention of our government, and of the President’s measures; but the opposition does not gain much strength or many numbers, and there are so many persons interested in the support of their government, that the minister is generally sure of carrying his points.
          Will you be so good as to let me know when you think it probable that you shall return?
          Yours, affectionately,
          
            A. Smith.
          
        